Robinson, J.
(dissenting). In tbis action on August 21st, 1917, a default judgment was entered that the plaintiff recover from Hugh Miller and Michael <T. Cooney, copartners doing business under the firm name of Miller & Cooney, the sum of $1,481.50. The judgment was on a promissory note dated November 2, 1916, by M. J. Cooney and Hugh Miller and John Mougey to the Farmers State Bank of Sheldon for - $250 and interest payable on demand. This note bears no indorsement, and it is not the note described in the complaint.
The other note is dated February 4, 1917, made by M. J. Cooney to M. Cooney, Sr., for $1,100 and interest on demand. It is indorsed thus: M. Cooney, Sr., to .John Mougey, April 12, 1917. This is not the note described in the complaint. It describes a note made by the defendants, and not by Cooney. The judgment was entered on an admission of service by M. J. Cooney, who made the note to his father.
A motion to vacate the judgment is dated April 15, 1918, and on June 1st, 1918, the court made an order that the judgment be in all things vacated, set aside, and annulled. On July 1, 1918, the plaintiff appealed from the order, assigning error “that the facts before the court conclusively show that the plaintiff was entitled to the judgment, and the failure of one of the defendants to sign one of the notes does not warrant an order vacating the judgment.” But the judgment was against the defendants as partners, and the notes show no partnership liability, and the note to the State Bank of Sheldon is not indorsed to the plaintiff or to any person. Manifestly, the appeal has no merit, and the wonder is that any attorney should ever take such a judgment or take an appeal from an order vacating it or try to bolster up the judgment by a statement of facts not in the judgment roll.
On the judgment roll and the promissory notes, the judgment does appear as an imposition on the court, and as such it was entirely proper for the court to set it aside, even on its own motion.